Citation Nr: 1737687	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-45 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is now with the VA RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most probative evidence to have originated during his military service or for many years after the conclusion of his service or to otherwise be related or attributable to his service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

As an initial matter, and as noted in the Board's prior September 2016 remand, VA's duty to assist has been satisfied in this case.  A search of VA treatment records reflect that the Veteran has not received any VA medical treatment.  While the Veteran is in receipt of Social Security Administration payments, those are based on age and not disability and therefore are not relevant to the instant appeal.  The Veteran did not submit or identify any private treatment records with respect to his claim.  To the extent available, the Veteran's service treatment records, consisting of a single January 1958 separation examination report, have been obtained and associated with the file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's complete service treatment records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  When records are lost or destroyed during the time they are within the government's custody, VA has a heightened duty to (1) assist, Washington v. Nicholson, 19 Vet. App. 362, 370 (2005; (2) explain its findings and conclusions, O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); and (3) give heightened consideration to the benefit-of-the-doubt rule, Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service Connection

For the reasons fully discussed below, entitlement to service connection for bilateral hearing loss is denied.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  

(1) Current Disability

The determination of whether the Veteran currently has a hearing loss disability is governed by 38 C.F.R. § 3.385.  Under VA law, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R.§ 3.385.  Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Here, during the appeal period, the Veteran was diagnosed with sensorineural hearing loss in both ears as defined by VA regulations.  See November 2016 VA examination.  Therefore, the current disability requirement is met.  

(2) In-service Injury

The second element is also met.  The Veteran reports that he was exposed to military noise exposure as a result of his firing range training with an M-1 rifle, 45 caliber side arm, and an M60 air-cooled machine gun, and with no ear/hearing protection.  See September 2015 Notice of Disagreement; November 2016 VA examination.  As the Veteran's DD Form 214 shows that he served as a light weapons infantry man, his statements are corroborated.  In fact, the September 2015 VA examiner reported that as the Veteran had an military occupational specialty (MOS) of Infantryman (11B), it was highly probable for hazardous noise exposure.

(3) Nexus

Unfortunately, even though more than one theory of entitlement was considered, the Board finds that the third element of service connection, the nexus, is not met.  For the following reasons, there is no nexus based on either a presumptive or direct basis.  

      i)	Presumptive Service Connection

As an initial matter, sensorineural hearing loss is a condition that is considered chronic, and therefore, will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, since sensorineural hearing loss is a chronic condition according to § 3.309(a), service connection may be established alternatively under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms associated with it ever since.  Walker v. Shinseki, 708 F.3d 1331 (2013).  

Here, as noted above, some of the Veteran's service records are presumed to have been destroyed by the July 1973 fire at the National Personnel Records Center.  Therefore, there are limited service records for review, including the results of only one January 1958 audiogram, which was administered as part of the Veteran's discharge from service.  

The January 1958 audiogram of the separation examination results show that at the time of the Veteran's separation from service, his hearing thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was, at its highest, 20 decibels.  See also November 2016 VA examination.  Based on VA regulations, this evidence tends to show that the Veteran's hearing loss disability did not have its onset during his active service.  See 38 C.F.R.§ 3.385.  

In fact, the record reflects that the Veteran was not diagnosed with sensorineural hearing loss until decades after his separation from service.  See, e.g., November 2015 VA examination.  

Thus, based on the record, there is no indication that the Veteran had hearing loss during service or eleven months after.  See also Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, even though the Board acknowledges the Veteran's report that his current hearing loss relates to his in-service acoustic trauma from firing artillery without ear/hearing protection, the Board finds that the Veteran is not competent to medically attribute his bilateral sensorineural hearing loss to his in-service acoustic trauma; such an etiology determination requires medical expertise, which the record does not show he has.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  Thus chronicity and continuity of the bilateral hearing loss since service is not established.  

In sum, based on the record, the Veteran's bilateral hearing loss did not manifest during or within the year after his separation from service, and the evidence of record does not establish that he has had continuous difficulty hearing since he separated from service.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

      ii)	Direct Service Connection

The Veteran is not entitled to service connection for bilateral hearing loss on a direct basis either.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In Hensley, the United States Court of Appeals for Veterans Claims held that "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this case, no medical professional has ever related the Veteran's current hearing loss to his active duty service.  A November 2015 VA examiner (Dr. T.P.) diagnosed the Veteran with bilateral hearing loss.  See November 2015 VA examination.  However, in September 2016, the Board found that with respect to the in-service injury/event element, Dr. T.P. had failed to convert the January 1958 audiogram results that were in ASA standards into the current ISO-ANSI standard. Therefore, the case was remanded to obtain a new examination and opinion, which was then accomplished in November 2016 by a new examiner, Dr. P.L.M.  See December 2015 Board Remand; November 2016 VA examination.

In the new November 2016 VA opinion, Dr. P.L.M. opined that it is less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by his service.  See November 2016 VA opinion.  Dr. P.L.M. concluded so, in part, because the Veteran's separation audiogram results show that at the time of the Veteran's separation, "there [was] only one frequency in the left ear at 250Hz which shows a hearing loss of 30dB," and the hearing loss at that frequency level is "effected by cerumen, ear infections and middle ear conditions and [are] not associated with noise exposure."  See id.  

Dr. P.L.M. further concluded that, given the substantial gap in time between the Veteran's exposure to loud noises in service and the specific type of hearing loss at issue (i.e., sensorineural hearing loss), the Veteran's bilateral hearing loss is likely due to other etiologies, and makes reference to the Veteran's self-reports that he experienced more recent recreational and occupational noise exposure.  See id. 

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, the Board finds this opinion entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Additionally, there are no private or VA medical records on file that provide any contrary findings.  The Veteran also reported to Dr. P.L.M. at the November 2016 VA examination that his current hearing problems were "getting worse for the last 5 years or so" and that "he always had a slight problem for a time prior to that."  See November 2016 VA; see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Board acknowledges the Veteran's contention that his current bilateral hearing loss was caused by his in-service military noise exposure.  However, while lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the Board finds the specific issue here (i.e., the etiology of sensorineural hearing loss, particularly as it was diagnosed decades after active service) falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1372, 1377.  The record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating sensorineural hearing loss.  See King v. Shinseki, 700 F.3d 1339, 1345 (2012).

As the negative VA opinion carries more probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral sensorineural hearing loss is related to his service.  As such, service connection is denied on a direct basis.  

Conclusion

Based on the above, the Board finds that service connection for bilateral hearing loss is not warranted on either a presumptive or direct basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


